Case 1:19-cv-02073-RM-STV Document 94 Filed 12/08/20 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

 Civil Action No. 19-cv-02073-RM-STV

 ZHANDA CAREY,

        Plaintiff,

 v.

 DEPUTY CARLOS BUITRAGO,
 SERGEANT TINA LOVATO,
 DEPUTY JOHN WEST,
 DEPUTY DONALD DEMELLO,
 DEPUTY JAMES ANDERSON,
 DEPUTY BILLY HUMBLES,
 DEPUTY CHASE AUMILLELR,
 DEPUTY DANIEL TRUJILLO,
 DEPUTY RONALDO GRANZIER, and
 SERGEANT JAMES CASIAS,

       Defendants.
 ______________________________________________________________________________

                                    ORDER
 ______________________________________________________________________________

        This matter is before the Court on Plaintiff’s “Combined Motion Requesting Court’s

 Permission to Respond to Court Order Strickening Official Capacity Claim and Respond to

 Court’s Order Strickening Official Capacity Claim” (the “Motion”) (ECF No. 90). The Court

 finds no response is required before ruling. See D.C.COLO.LCivR 7.1(d) (“Nothing in this rule

 precludes a judicial officer from ruling on a motion at any time after it is filed.”).

        On March 18, 2020, the Magistrate Judge recommended that various motions be granted.

 (EF No. 62.) Plaintiff does not dispute he received a copy of the recommendation and the copy

 that was mailed to him was not returned to the court as undeliverable. Nonetheless, despite being
Case 1:19-cv-02073-RM-STV Document 94 Filed 12/08/20 USDC Colorado Page 2 of 3




 advised of the ability to object to the recommendation, Plaintiff filed no objection. After finding

 no clear error, the Court accepted the recommendation. Among other things, the Court dismissed

 Plaintiff’s official capacity claims. (ECF No. 64.) Now, more than seven months after the Court

 accepted the recommendation, Plaintiff seeks leave to “respond” to the recommendation.

           Rule 6(b) of the Federal Rules of Civil Procedure provides “[w]hen an act may or must

 be done within a specified time, the court may, for good cause, extend the time:…on motion

 made after the time has expired if the party failed to act because of excusable neglect.” Plaintiff

 appears pro se; therefore, the Court liberally construes his pleadings. Yang v. Archuleta, 525

 F.3d 925, 927 n.1 (10th Cir. 2008). Nevertheless, Plaintiff must still comply with the same rules

 of procedure as other litigants. Ogden v. San Juan Cty., 32 F.3d 452, 455 (10th Cir. 1994). And,

 here, Plaintiff admits that his Motion is untimely but fails to offer any reason why it is untimely

 or any reason why the Court should allow him to respond, i.e., object, now. Accordingly, the

 Motion is denied.

           Moreover, even if the Court were to consider the Motion on the merits, which it will not,

 it would deny the Motion. Specifically, Plaintiff argues the official capacity claims should not

 have been stricken1 by asserting qualified immunity does not apply. But, the recommendation

 found the official capacity claims are subject to dismissal because Plaintiff failed to identify any

 policy or custom that caused his alleged injuries and because punitive damages are not available

 against a municipality. Thus, Plaintiff’s Motion fails to address the basis for the dismissal and

 show why the recommendation was wrong. It is therefore




 1
     They were dismissed.

                                                   2
Case 1:19-cv-02073-RM-STV Document 94 Filed 12/08/20 USDC Colorado Page 3 of 3




        ORDERED that Plaintiff’s “Combined Motion Requesting Court’s Permission to

 Respond to Court Order Strickening Official Capacity Claim and Respond to Court’s Order

 Strickening Official Capacity Claim” (ECF No. 90) is DENIED.

        DATED this 8th day of December, 2020.

                                                  BY THE COURT:



                                                  ____________________________________
                                                  RAYMOND P. MOORE
                                                  United States District Judge




                                              3
